Citation Nr: 1711509	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  13-12 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a lumbar spine disability, and, if so, whether service connection should be granted.

2.  Entitlement to service connection for numbness of the right lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from June 1974 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.


The issues of entitlement to service connection for a lumbar spine disability and numbness of the right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision issued in May 2000 denied service connection for lumbar disc disease.  The Veteran was notified of the adverse determination and of his procedural and appellate rights in May 2000.  The Veteran did not perfect his appeal and the decision became final.

2.  Evidence added to the record since the final May 2000 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a lumbar spine disability.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a lumbar spine disability.  A May 2000 rating decision denied the Veteran's claim for service connection for lumbar disc disease based on findings that the evidence received in connection with the claim failed to establish any relationship between lumbar disc disease and any disease or injury during military service.  The Veteran filed a Notice of Disagreement in July 2000 and a Statement of the Case was issued in September 2001.  The Veteran did not file a timely Substantive Appeal and, therefore, the decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claims may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since May 2000, new evidence has been added to the claims file which is material to the Veteran's claim.  Specifically, at the April 2016 Board hearing, the Veteran testified that, after he received a penicillin shot in service, he started having pain down his right leg and lower back.  He testified that he had minimal problems with his back prior to receiving the shot, but not enough to go to the infirmary.  The Veteran contended that he mentioned his back problems at his separation examination.  He testified that he did not injure his back during his work post service.  See April 2016 Hearing Transcript, p. 3-6.

The Veteran's testimony at the April 2016 Board hearing relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  This evidence is therefore material and sufficient to reopen the previously-denied claim for service connection for lumbar disc disease.  Shade.  Accordingly, the Board reopens the Veteran's claim of entitlement to service connection for a lumbar spine disability, for de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The claim for service connection for a lumbar spine disability is reopened, and, to this extent only, the appeal is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claims for service connection for a lumbar spine disability and numbness of the right lower extremity.

As an initial matter, the claims file contains letters from the Social Security Administration showing that the Veteran received SSA disability benefits for his back and sciatic nerve pain.  These records have not been associated with the claims file.  All records from the Social Security Administration should be obtained.  

Additionally, the Board finds that a VA examination is warranted.  The most recent VA examination of the Veteran's back, which included a reflex examination and sensory examination of the legs, was conducted in September 2011.  The examiner diagnosed lumbar spine degenerative disc disease and determined the lumbar spine degenerative disc disease was not the same as, caused by, or a result of numbness in the right thigh and buttocks documented during service in 1976.  However, the examiner did not opine whether the Veteran's lumbar spine disability had its onset during active service or was related to any in-service disease, event, or injury, to include his work as a material supplyman during service which involved heavy lifting.

In regard to numbness of the right lower extremity, the September 2011 VA examiner acknowledged that the Veteran reported his right lower extremity was numb in all areas; however, he noted that the Veteran could sense sharp and light touch throughout the dermatomes and he did not diagnose a right leg condition.  An August 1991 evaluation from the State of Florida Department of Corrections record diagnosed right sciatic neuropathy in the L4-L5-S1 distribution and a September 1997 private electrodiagnostic study showed radiculopathy of low back origin involving the right leg.  At the April 2016 Board hearing, the Veteran testified that that he experienced leg numbness and a May 2016 VA treatment record noted right leg lower extremity numbness.   

In light of the above, a VA examination is warranted to opine whether the Veteran's lumbar spine disability and/or right leg numbness had their onsets during active service or are related to any in-service disease, event, or injury, to include heavy lifting in service as a material supplyman.  The examiner must also address whether numbness of the right lower extremity was caused or aggravated (chronically worsened) by the Veteran's lumbar spine disability.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his lumbar spine disability and numbness of his right lower extremity and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Ask the Veteran to provide authorization for the release of any outstanding records of private treatment he has received relating to his claims for service connection for a lumbar spine disability and numbness of the right lower extremity.  

3.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.  If the records are not available, the claims file should be annotated to reflect such and the Veteran should be notified of such.

4.  Schedule the Veteran for an appropriate VA examination in conjunction with his claims for service connection for a lumbar spine disability and numbness of the right lower extremity.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed and all clinical findings reported in detail.  A thorough history should be obtained from the Veteran.  The VA examiner should provide an opinion on the following:

(a)  whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's lumbar spine disability had its onset during active service or is related to any in-service disease, event, or injury.

(b)  whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's numbness of the right lower extremity had its onset during active service or is related to any in-service disease, event, or injury.

(c)  whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's numbness of the right lower extremity was caused or aggravated (chronically worsened) by his lumbar spine disability.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  The examiner must specifically consider the service treatment record showing a complaint of nerve pain and numbness in his right buttock and thigh in July and September 1976 and the Veteran's military occupational specialty in service as a material supplyman, which required heavy lifting.

5.  Then readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


